Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 11 – 19 claim a system. The claims as presented are in the method language. They need to be in a system language – replacing the “ing”  verbs into “action verbs”.
Renumbered of Claims
Claims 7 – 20 are renumbered (claim 7, the second occurrence) to claims 8 – 22 due to mis-numbered of claims 7 – 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  11  recites the limitation "the method" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation “the system” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 12 – 19 are automatically rejected under 112, 2nd due to the fact that they depend on claim 11 which is rejected under 112, 2nd.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4. 8, 9, 12 - 15, 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Sermanet (USPGPUB 2019/0332920).
Regarding claims 1, 12,  Sermanet discloses a system and  method performed by at least one computer processor executing computer program instructions stored on 5at least one non-transitory computer-readable medium (figs. 1 – 3), the method comprising: (A) receiving, as input, demonstration data representing a plurality of demonstrations of a physical task, wherein the demonstration data 10includes visual data representing a plurality of images of the plurality of demonstrations of the physical task over time, wherein the demonstration data does not include labels associated with the physical task (130, fig. 1; paragraph 0016 - 0020);  15(B) using a deep neural network  (140, fig. 1) to generate, based on the demonstration data, learned behavior data exhibiting multiple modes of behavior (paragraphs 0020 – 0022).  
Regarding claims 2, 13, Sermanet discloses a system and method  (figs. 1 – 3), wherein (A) comprises 20capturing the plurality of images of the plurality of demonstrations of the physical task over time using at least video capture component to generate at least part of the visual data (206, fig. 2).  
25 Regarding claims 3, 14, Sermanet discloses a system and method  (figs. 1 – 3), wherein (B) comprises using Learning from Demonstrations (LfD) techniques to generate the learned behavior data (206, fig. 2).  
Regarding claims 4, 15, Sermanet discloses a method (figs. 1 – 3), using LfD techniques 30to generate the learned behavior data comprises using a - 17 -Attorney Docket No. OSA.1001 stochastic deep neural network (SNN), which represents an underlying intention in the demonstration data as a stochastic activation in the SNN, to generate the learned behavior data (figs. 1 – 3)
Regarding claims 8, 17, Sermanet discloses a system and method  (figs. 1 – 3), wherein (B) comprises generating, based on the demonstration data, data representing a set of features of the demonstration data (figs. 1 – 3).
Regarding claim 19, Sermanet discloses a system (figs. 1 – 3), wherein generating the data representing the set of features comprises using a stack of convolutional neural networks (CNNs) to generate 20the data representing the set of features (figs. 1 – 3).  
Allowable Subject Matter
Claims 5 – 7, 10, 11, 16-18, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845